Citation Nr: 1334005	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-47 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased evaluation for low back pain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  


FINDING OF FACT

In September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for an increased evaluation for low back pain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an increased evaluation for low back pain.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In September 2013, the Veteran submitted a written statement that she wished to withdraw her appeal for an increased evaluation for low back pain.  The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal.  Thus, with respect to that claim, there are no remaining allegations of error of fact or law for appellate consideration, and that appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review that appeal, and it is dismissed.  



ORDER

The appeal for an increased evaluation for low back pain is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


